IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,507


EX PARTE BENJAMIN MICHAEL HIGHT, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 03-34356-U IN THE 291ST JUDICIAL DISTRICT COURT

FROM DALLAS COUNTY



 Per curiam.


O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to solicitation of a
child and was sentenced to two years' imprisonment.  
	This Court remanded to the trial court for findings regarding Applicant's claim that his guilty
plea was not knowingly and voluntarily entered because he was not advised that he would have to
register as a sex offender.  On remand, the trial court found that although the plea agreement and
admonition referred to attached admonitions to sex offenders, no such admonitions were attached
or were contained anywhere in Applicant's file.  Furthermore, trial counsel provided an affidavit,
stating that his files did not contain any indication that he discussed the sex offender registration
requirements with Applicant, or that Applicant knew of the requirements from any other source.
	We order that this application be filed and set for submission to determine whether this case
is distinguishable from Mitschke v. State, 129 S.W.3d 130 (Tex. Crim. App. 2004) and Anderson v.
State, 182 S.W.3d 914 (Tex. Crim. App. 2006), in which this Court found that failure to admonish
as to sex offender registration requirements was harmless error under the facts of those cases.  The
parties shall brief the issue.
	Further, the trial court shall determine whether Applicant is indigent.  If Applicant is indigent
and desires to be represented by counsel, the trial court shall appoint an attorney to represent
Applicant.  Tex. Code Crim. Proc. art 26.04.  The trial court shall send to this Court, within 60 days
of the date of this order, a supplemental transcript containing either the order appointing counsel or
a statement that Applicant is not indigent.  All briefs shall be filed with this Court on or before
December 19, 2006.

Filed: September 20, 2006
Do not publish